
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15.2


McData Corporation

MANUFACTURING AND PURCHASE AGREEMENT

"McDATA"

McDATA Corporation
380 Interlocken Crescent
Broomfield, CO 80021-3464

"SSCI"

Sanmina-SCI Corporation
d.b.a. Sanmina-SSCI "SSCI"
702 Bandley Drive
Fountain, CO 80817

The Effective Date of this Manufacturing and Purchase Agreement shall be:
March 1, 2003

The following identified documents are incorporated herein by reference.

ýManufacturing and Purchase Agreement ýAppendix 1—Products
ýAppendix 2—Production Quote Model ýAppendix 3—Price Matrix ýAppendix 4—SSCI
Contract Quality Requirements ýAppendix 5—Buffer Stock Agreement
ýAppendix 6—Vendor Managed Inventory ýAppendix 7—SSCI Customer RFQ Form

This Agreement and the Appendices identified above, constitutes the entire
agreement between McDATA and SSCI with respect to the subject matter hereof, and
supersedes all prior and contemporaneous oral or written representations,
proposals or agreements between the parties concerning the subject matter of
this Agreement. In the event of any conflict between the terms of this Agreement
and of any Appendix, the terms of the Appendix shall govern.

Accepted and agreed to by:   Accepted and agreed to by:
McDATA Corporation (McDATA)
 
Sanmina-SCI Corporation d.b.a SSCI (SSCI)
Signed:
 
/s/  ROBERT FINLEY      

--------------------------------------------------------------------------------

(Authorized Signature)
 
Signed:
 
/s/  JOE REGAN      

--------------------------------------------------------------------------------

(Authorized Signature)
Name:
 
Robert Finley

--------------------------------------------------------------------------------


 
Name:
 
Joe Regan

--------------------------------------------------------------------------------


Title:
 
Vice President of Manufacturing

--------------------------------------------------------------------------------


 
Title:
 
Corp Vice President

--------------------------------------------------------------------------------


Date:
 
7/1/2

--------------------------------------------------------------------------------


 
Date:
 
6/26/2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.   SCOPE   3
2.
 
DEFINITIONS
 
3
3.
 
PRODUCTS
 
4     3.1   Products   4     3.2   Product Specifications   4     3.3   Product
Manufacturing   4     3.4   Quality and Reliability Assurance   4     3.5  
Identification of Products and Trademark Rights   4
4.
 
MANUFACTURE OF PRODUCTS
 
5     4.1   Manufacture of Products   5     4.2   Manufacturability of McDATA
Design   5     4.3   Manufacture in Accordance with Specifications   5     4.4  
Location and Qualification of Manufacturing Operations   6     4.5   Approved
Supplier List and Manufacturer's Parts List   6     4.6   McDATA Engineering
Change Orders   6     4.7   Tooling and McDATA-Owned Equipment   7     4.8  
Change in Manufacturing Process   7     4.9   Country of Origin Certificate   7
    4.10   International Direct Ship Products   7     4.11   Environmental
Matters   8
5.
 
PRODUCT PRICING
 
8     5.1   Prices   8     5.2   Request for Quotation   8     5.3   Production
Quote Model   8     5.4   Price Matrix   9     5.5   Cost Reduction Requirements
  9     5.6   Most Favored Nations   9
6.
 
FORECASTS, ORDERS, AND DELIVERY
 
10     6.1   Forecasts   10     6.2   Burst Capacity   10     6.3   Purchase
Orders and Releases   10     6.4   Payment Terms   10     6.5   Acceptance of
Purchase Orders   10     6.6   Delivery   10     6.7   Delayed Delivery   11    
6.8   Order Rescheduling   11     6.9   Order Cancellation   12     6.10  
Packaging   12     6.11   Buffer Inventory   12     6.12   Vendor Managed
Inventory (VMI)   12     6.13   Shipment, Title and Risk of Loss   12
7.
 
WARRANTY AND DISCLAIMER
 
13     7.1   Performance Warranties   13     7.2   Product Warranty   13     7.3
  Epidemic Failure Warranty   15
8.
 
INVENTORY RISK MANAGEMENT
 
15     8.1   Lead Time Expectations   15     8.2   Non-cancelable Non-returnable
(NCNR) Rules for Components   15     8.3   End-of-Life Inventory Support   16  
  8.4   Inventory Risk Limitation for Excess and Obsolete Inventory   16     8.5
  Supplemental First Choice Purchases   16

1

--------------------------------------------------------------------------------


9.
 
RISK MANAGEMENT
 
17     9.1   Disaster Recovery   17     9.2   Key Personnel   17     9.3   SSCI
Supplier Disaster Recovery Plan   17
10.
 
PROGRAM MANAGEMENT
 
17     10.1   Quarterly Reviews   17     10.2   On-site Support Expectations  
17     10.3   New Product Introduction Program Coordination   18
11.
 
CONFIDENTIAL INFORMATION AND NON-DISCLOSURE
 
18     11.1   Confidential Information   18     11.2   Exceptions   18     11.3
  Non-Disclosure Obligation   19     11.4   Effect of Termination   19     11.5
  Injunctive Relief   19
12.
 
INDEMNIFICATION AND INSURANCE
 
19     12.1   Infringement Indemnification by McDATA   19     12.2.  
Infringement Indemnification by SSCI   20     12.3   Indemnification by Either
Party   20     12.4   General Indemnification   20     12.5   Insurance   20
13.
 
LIMITATION OF LIABILITY
 
20
14.
 
TERM AND TERMINATION
 
21     14.1   Term   21     14.2   Termination for Material Breach   21     14.3
  Termination for Insolvency   21     14.4   Inventory Indemnification   21    
14.5   Effect of Termination   21     14.6   Return of Materials   21     14.7  
Dispute Resolution   21
15.
 
MANUFACTURE RIGHTS
 
22
16.
 
MARKETING OR PUBLICITY
 
22
17.
 
EXPORT ADMINISTRATION
 
22
18.
 
GENERAL PROVISIONS
 
22     18.1   Relationship of Parties   22     18.2   Notices   23     18.3  
Force Majeure   23     18.4   Amendment or Waiver   23     18.5  
Non-Assignment; No Third Party Rights   23     18.6   Severability   23     18.7
  Further Assurances   24     18.8   Attorney's Fees   24     18.9   Governing
Law   24     18.10   Entire Agreement   24     18.11   Right to Audit   24    
18.12   Counterparts   24     18.13   Waiver   24
Appendix 1
 
Products
 
25 Appendix 2   Quote Model   26 Appendix 3   Price Matrix   28 Appendix 4  
SSCI Contract Quality Requirements   29 Appendix 5   Buffer Stock Agreement   35
Appendix 6   Vendor Managed Inventory   36 Appendix 7   SSCI Customer RFQ Form  
38

2

--------------------------------------------------------------------------------

        This Manufacturing and Purchase Agreement (the "Agreement") is entered
into by and between McDATA and SSCI.

        For and in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:

1.    SCOPE

        This Agreement establishes the non-exclusive terms and conditions under
which McDATA agrees to purchase from SSCI and SSCI agrees to manufacture and
supply/sell to McDATA certain Products (as defined below).

2.    DEFINITIONS

        2.1  "Product(s)" refers to the McDATA products described on the
attached Appendix 1, as may be amended from time to time, which meet the
specifications agreed upon by the Parties and which McDATA is hereby authorized
to purchase and distribute.

        2.2  "Minimum Order Quantity" means the minimum quantity for which an
SSCI supplier will accept an order.

        2.3  "Economic Order Quantity" means a quantity at which a desirable
price break is achieved.

        2.4  "Specifications" means specifications, drawings, Bills of Materials
("BOM") made available by McDATA to SSCI.

        2.5  "McDATA Process Documentation" means documents provided by McDATA
to SSCI to define the process SSCI shall use to manufacture the Products.

        2.6  "SSCI Process Documentation" means the documents used by SSCI to
define the process SSCI shall use to manufacture the Products.

        2.7  "SSCI Contract Quality Requirements" means the requirements
specified on Appendix 4, as provided by McDATA to SSCI, to define the quality
assurance procedures and requirements necessary in the manufacture of the
Products.

        2.8  "Engineering Change Order" or "ECO" means a change to a
Specification, McDATA Process Documentation, SSCI Process Documentation, or the
Products.

        2.9  "Engineering Change Request" or "ECR" means a notification from one
party to the other, outlining in detail, the specific requirements of an
Engineering Change Order.

        2.10 "Manufacturability" means the ability to produce the Products to
McDATA's Specifications, McDATA Process Documentation, SSCI Process
Documentation, and SSCI practices and manufacturing capabilities, in accordance
with the terms stated in Appendix 4, including without limitation the
testability of the Products utilizing the mutually agreed upon Product
Acceptance Tests (as defined herein) resulting in commercially acceptable
yields.

        2.11 "Direct Ship Products" means Product(s) being shipped by SSCI
directly to McDATA's Customer.

        2.12 "Non-direct Ship Products" means all other Product(s) not being
shipped by SSCI directly to McDATA's Customer.

        2.13 "Product Acceptance Tests" means the testing array to be applied by
SSCI to individual Products as mutually agreed by the Parties in writing.

        2.14 "Finished Goods" means Product that has met the Product Acceptance
Test criteria, and is ready for shipment.

3

--------------------------------------------------------------------------------


        2.15 "Transformation Costs" means all costs associated with the
manufacture of the Products, excluding raw material costs.

        2.16 "Purchase Order Release" means a blanket purchase order release or
an outbound sales order release issued by McDATA to SSCI.

        2.17 "End-of-Life" (EOL) means a Product or component which either
McDATA or a component supplier has formally communicated will no longer be
manufactured.

        2.18 "Vendor Managed Inventory (VMI)" means SSCI owned Product inventory
which is delivered to and managed by SSCI in a secured storage area within
McDATA's facility. SSCI shall retain ownership and title to the VMI Product
until McDATA issues a release.

        2.19 "Buffer Stock" means an agreed upon quantity of Product which shall
be built and maintained by SSCI in addition to the current quarters
requirements.

3.    PRODUCTS

        3.1  Products. SSCI agrees to sell to McDATA the Products listed on
Appendix 1. The Parties agree that changes (additions or deletions) to
Appendix 1 may be made, provided the Parties mutually agree in writing to such
changes.

        3.2  Product Manufacturing. McDATA agrees that for the original term of
this Agreement, as defined in section 14.1, SSCI shall be the selected
manufacturer of the Products and all future derivatives of the Products listed
in Appendix 1 currently being manufactured as of the Effective Date of this
Agreement.

        3.3  Product Specifications. SSCI agrees to manufacture the Products in
accordance with the Specifications, as may be provided to SSCI by McDATA. Upon
mutual agreement on terms, conditions, and price, Product Specifications may be
amended from time to time.

        3.4  Quality and Reliability Assurance. SSCI agrees to manufacture the
Products in accordance with the quality and reliability assurance requirements
specified in Appendix 4 (SSCI Contract Quality Requirements). Appendix 4 may be
amended from time to time in writing as mutually agreed.

        3.5  Identification of Products and Trademark Rights

        3.5.1 Identification of Products. SSCI and McDATA hereby agree that
Products sold hereunder will be labeled and marketed by McDATA under McDATA's
(or its Customers') trademarks. SSCI shall have the right to affix and McDATA
shall not remove or cover over any nameplate indicating model number, serial
number, patent number and/or patent pending legends, and any other markings
which may be required by law or by regulatory agencies, where covering over such
nameplate would violate any laws, patents, or trademarks.

        3.5.2 Trademark Rights.

        3.5.2.1 McDATA shall provide to SSCI for each Product a list and
description of the trademarks, trade names, insignia, symbols, decorative
designs or packaging designs (collectively the "Trademarks") to be affixed by
SSCI to the finished Products or to the packaging of such finished Products.
SSCI agrees to affix the Trademarks in strict conformity with the then-current
McDATA written instructions and standards received by SSCI.    However, nothing
in this Agreement shall operate to confer on SSCI any right to use any Trademark
for any purpose other than in connection with the manufacture or repair of
Products in accordance with this agreement

        3.5.2.2 It is the intention of the parties to protect as fully as
possible all of their rights to their respective trademarks. Therefore, no right
is granted hereunder for either party to use

4

--------------------------------------------------------------------------------




the trademarks of the other party, except as specifically permitted in writing
by such other party. Willful use of either party's trademark by the other party
contrary to the provisions of this Section shall constitute a material breach of
this Agreement.

4.    MANUFACTURE OF PRODUCTS

        4.1  Manufacture of Products. SSCI shall manufacture for McDATA such
quantities and types of Products as McDATA may order from time to time, and as
SSCI may accept pursuant to this Agreement. SSCI shall not, unless otherwise
specified in a written agreement entered into by McDATA, manufacture or sell any
Product except as directed by McDATA hereunder. Notwithstanding the foregoing,
nothing in this Agreement shall be deemed to grant SSCI any right to use
McDATA's name for any purpose other than as expressly provided herein or
otherwise mutually agreed.

        4.2  Manufacturability of McDATA Design.

        4.2.1 New Products. McDATA shall provide its Specification(s) and may
provide McDATA Process Documentation to SSCI for new Products. SSCI shall
provide to McDATA a New Product Project Plan (Section 10.3) including without
limitation feedback, risk assessment, and suggested improvements to McDATA in
writing as to the Manufacturability of such design(s). Upon McDATA's review of
such New Product Project Plan submitted by SSCI, and upon mutual agreement and
written authorization by McDATA, SSCI shall commence production of the new
Product. In the event McDATA instructs SSCI to commence production prior to
mutual agreement of such New Product Project Plan, such commencement does not
indicate SSCI's agreement as to the Manufacturability of such New Product
design. If SSCI commences production prior to mutual agreement and/or McDATA's
specific instructions to commence production, then such production indicates
SSCI's acceptance of responsibility for production using such design.

        4.2.2 Engineering Change Orders. McDATA shall provide its
Specification(s) and may provide McDATA Process Documentation to SSCI for
existing Products. SSCI shall provide to McDATA an ECO Project Plan for
Engineering Change Orders (Section 4.6) including without limitation feedback,
risk assessment, and suggested improvements in writing as to the
Manufacturability of such Engineering Change Orders (ECO). Upon McDATA's review
of such ECO Project Plan submitted by SSCI, and upon mutual agreement and
written authorization by McDATA, SSCI shall commence production of the Products
implementing the ECO or continue production without implementing such ECO. In
the event McDATA instructs SSCI to commence production implementing such ECO
prior to mutual agreement of such ECO Project Plan, such commencement does not
indicate SSCI's agreement as to the Manufacturability of such ECO design. If
SSCI commences production prior to mutual agreement and/or McDATA's specific
instructions to commence or continue production, then such production indicates
SSCI's acceptance of responsibility for production using such design.

        4.3  Manufacture in Accordance with Specifications. SSCI shall
manufacture all Products in strict conformity with all applicable
Specifications, SSCI Process Documentation, McDATA Process Documentation, and
SSCI Contract Quality Requirements and all applicable laws and regulations. SSCI
shall not make any change in or deviate in any way from such Specifications
except pursuant to an Engineering Change Order approved as provided in this
Agreement. Further, SSCI shall ensure, that SSCI's manufacturing processes shall
meet the requirements of the regulatory agencies applicable to the manufacture
of the Products, including without limitation Underwriters' Laboratory (UL),
U.S. Federal Communications Commission (FCC), and the Canadian Standards
Association (CSA). In the event of a breach of this section, in addition to
other remedies provided in this Agreement and available to McDATA at law, SSCI
shall be liable for and shall pay all costs associated with any retrieval,
retest, rework, and/or reinstallation required due to such breach, including
without limitation material, labor, and overhead costs.

5

--------------------------------------------------------------------------------

        4.4  Location and Qualification of Manufacturing Operations. SSCI shall
manufacture all Products, in whole or in part, in its plant in Fountain,
Colorado unless McDATA authorizes SSCI in writing to manufacture Products in
another plant location. Other SSCI facilities may manufacture McDATA Products
upon meeting the certification and quality standards required by McDATA. Should
the quality standards of any SSCI facility fall below McDATA's stated
requirements for the manufacture of its Product, and it is necessary for McDATA
to re-qualify one of SSCI's manufacturing facilities, SSCI and McDATA will
mutually agree on SSCI's reimbursement of the reasonable expenses incurred by
McDATA for such re-qualification. Notwithstanding the foregoing, SSCI shall not
be liable to pay expenses for regularly-scheduled visits on McDATA's behalf.
Subject to McDATA's approval, which shall not be unreasonably withheld, SSCI
shall have the right to utilize internal capabilities as it relates to
manufacture of components and sub-assemblies including but not limited to pcb's,
backplanes, sheetmetal, cables, engineering services, provided there is no
negative impact to Product sales price or adherence to specifications.

        4.5  Approved Supplier List and Manufacturer's Parts List. SSCI agrees
to comply with the terms specified in Appendix 4 (SSCI Contract Quality
Requirements) with regard to supplier management.

        4.6 McDATA Engineering Change Orders.

        4.6.1 In the event McDATA intends to implement an Engineering Change
Order, McDATA shall provide a written Engineering Change Request to SSCI
outlining, in specific detail, the proposed change. SSCI may at any time propose
an ECO by providing an ECR to McDATA.

        4.6.2 The recipient of an ECR will use commercially reasonable efforts
to provide a preliminary response (acknowledging receipt of the ECR and all
associated documentation) within [***] hours of receipt, and a more detailed
written response within [***] business days of receipt unless otherwise mutually
agreed to in writing. Such detailed response shall include without limitation,
(i) the proposed implementation plan for such ECO; (ii) the likely pricing and
scheduling impact of the ECO on any open purchase order; (iii) DFx analysis; and
(iv) the target date for SSCI implementing the ECO (collectively, the "ECO
Project Plan").

        4.6.3 McDATA will verbally notify the SSCI program manager of any
emergency ECR followed by a written confirmation, which may be in the form of a
confirming e-mail, facsimile or hard copy delivered to SSCI. SSCI will, within
four (4) hours of receiving the written notice from McDATA, use commercially
best efforts to provide a written response to an emergency ECR issued by McDATA
that requires a "Stop Build" or "Stop Ship" as further defined in the ECR.

        4.6.4 In the event either party identifies an engineering change that
must be implemented for reasons of safety or environment ("Safety or Environment
Change"), the parties agree to cooperate and implement such Safety or
Environment Change as soon as possible on a best efforts basis after discovery.
Once such a Safety or Environment Change is discovered, the parties agree that
no affected product shall be manufactured or shipped until such Safety or
Environment Change has been implemented, notwithstanding any delay in scheduled
delivery dates or changes to price. The parties further agree to cooperate in
the implementation of such Safety or Environment Change on Product shipped prior
to discovery of the hazard. In this regard, SSCI agrees to prepare a quotation
for the manufacture of field change kits or to implement factory retrofitting,
as appropriate. McDATA and SSCI shall mutually agree, on a case-by-case basis,
on the appropriate charges for the implementation of a Safety or Environment
Change on WIPand finished goods awaiting shipment and in field Products.

        4.6.5 Both Parties agree to notify the other party immediately if
anything in an ECR or ECO could affect the safety and well being of employees
and/or customers.

        4.6.6 The parties shall mutually agree in writing to each ECO, and to
the implementation and all costs thereof. SSCI shall not commence implementation
of an ECO until both parties agree to

6

--------------------------------------------------------------------------------




such ECO in writing. McDATA agrees to provide purchase order for said charges
within 15 days of implementation.

        4.6.7 In the event SSCI implements an unauthorized change, upon
notification by McDATA, SSCI shall be liable for, and shall pay all authorized
costs associated with any retrieval, retest, rework and/or reinstallation
required due to such breach, including without limitation material, labor, and
overhead costs.

        4.6.8 Any obsolete and/or excess materials resulting from an ECO will be
dealt with in accordance with Section 8.4 (Inventory Risk Limitation for Excess
and Obsolete Inventory) below.

        4.7  Tooling and McDATA-owned Equipment.

        4.7.1 All tooling and McDATA-owned equipment, including without
limitation, HASS chambers, in-circuit test fixtures, personal computers and
printers (collectively, "Tooling") furnished to SSCI or developed by SSCI for
McDATA and paid for by McDATA shall be the sole property of McDATA and McDATA
will provide instructions for marking as such. SSCI may use such Tooling only
for the manufacture of McDATA's Products purchased directly by McDATA, unless
otherwise mutually agreed in writing. On a quarterly basis, or upon request by
McDATA, SSCI shall provide a detailed list of such Tooling owned by McDATA which
is in SSCI's possession, including part number and manufacturer.

        4.7.2 SSCI shall store, protect, preserve, and perform general
maintenance on such Tooling in accordance with sound industry practice and
McDATA's requirements, but with no less care than SSCI uses in the storage,
protection, preservation, calibration and maintenance of its own property.
McDATA is responsible for any mutually agreed upon cost associated with
refurbishment including without limitation calibration, or the replacement of
such Tooling. In such an event that such refurbishment or replacement of Tooling
is required, SSCI will notify McDATA of such need, and request authorization to
perform such action. In the event McDATA's Tooling becomes lost or damaged while
in SSCI's possession for any reason other than through normal and proper use,
SSCI agrees to replace or repair such property at SSCI's expense. Within sixty
(60) days after the completion or termination of this Agreement, SSCI will
request McDATA to provide SSCI with instructions for the disposition of all such
Tooling, and McDATA will pay for packing and shipping such property. Such
Tooling disposition instructions and potential impact on SSCI's warranty
capabilities shall be mutually agreed upon.

        4.7.3 In accordance with the provisions of Section 18.11, McDATA
reserves the right to perform an audit at the SSCI facilities to ensure
compliance with this Section 4.7.

        4.8  Change in Manufacturing Process. SSCI shall notify McDATA
immediately in writing of any proposed change which would materially impact any
manufacturing process, or use of equipment. McDATA requires advance notice of
and must approve any and all changes that will affect Product quality or field
reliability.

        4.9  Country of Origin Certificate. Upon McDATA request, SSCI will
provide a Country of Origin Certificate for SSCI-manufactured Products.

        4.10 International Direct Ship Products. Unless otherwise agreed, for
Direct Ship Products being shipped internationally, McDATA shall be (i) the
exporter of record for any Products and/or Product documentation exported from
the country of manufacture, and shall comply with all applicable country of
manufacture export control statutes and regulations, and (ii) the importer of
record for all Products exported from the country of manufacture and later
imported and returned to McDATA or to SSCI. SSCI will cooperate with McDATA in
obtaining any export or import licenses for the Products.

        Upon McDATA request, SSCI will evaluate the Product to determine whether
or not Product qualifies as originating goods within the North American Free
Trade Agreement (NAFTA). SSCI will

7

--------------------------------------------------------------------------------


provide a NAFTA Certificate of Origin for those goods that are found to be NAFTA
eligible. McDATA will assist SSCI by providing any information requested by SSCI
that is needed to evaluate the Product. Such information may include, but is not
limited to: engineering support, technical information, Product literature,
functionality of Product, end use of Product, manufacturer and country of
manufacture for any components supplied or consigned by McDATA. In the event
McDATA's Product evaluation by SSCI cannot be performed without incurring
additional expenses, McDATA will be responsible for payment of such additional
expenses.

        McDATA hereby certifies that it will not knowingly export, directly or
indirectly, any U.S. origin technical data or software acquired from SSCI or any
direct product of that technical data or software, to any country for which the
United States Government requires an export license or other approval, without
obtaining such approval from the United States Government.

        4.11 Environmental Matters.

        4.11.1 SSCI warrants that it is currently in compliance with and that it
shall continue to comply with all federal, state and local laws, rules, orders,
and regulations relating to the protection of the environment and related
matters. SSCI acknowledges that any chemical, material or waste that may be used
or generated in its processes, is solely its responsibility to properly handle,
use, store, treat, and dispose of in accordance with the above mentioned
applicable environmental laws and regulations. SSCI shall notify McDATA
immediately of any change or possible change in SSCI's compliance with this
section.

        4.11.2 SSCI agrees to provide McDATA, promptly upon request, with any
and all relevant information concerning its compliance with applicable
environmental laws and regulations, including copies of required documentation.
SSCI also agrees, upon reasonable notice and during normal office hours, to
permit McDATA to inspect its premises and audit its relevant records for the
sole purpose of determining SSCI's compliance with all applicable environmental
laws and regulations.

        4.12 Labor Disputes. SSCI shall immediately notify McDATA whenever any
actual or potential labor dispute delays or threatens to delay the timely
performance of this Agreement.

5.    PRODUCT PRICING

        5.1  Prices. Prices for the Products will be established based on the
Production Quote Model (Appendix 2) together with the information from the Price
Matrix (Appendix 3). Prices for the Products shall be mutually agreed upon by
both parties in writing, signed by authorized signatories of each party.

        5.2  Request for Quotation. McDATA agrees to utilize the SSCI Customer
Request for Quote form (Appendix 7) to initiate the introduction of new Products
or major changes to established processes.

        5.3  Production Quote Model. On or before three (3) business days prior
to the end of each month, SSCI shall provide pricing quotation schedules to
McDATA on a monthly basis (in accordance with the "Inventory Revaluation Method"
as defined in Section 5.5 below) for all Products, with stated cost reductions
in accordance with Section 5.5 below. Additionally, SSCI shall provide to McDATA
costed Bills of Materials (BOMs) with each quotation. McDATA may, from time to
time, request interim pricing quotations; such interim quotation shall be
provided to McDATA within seventy-two (72) hours of McDATA's request for requote
of existing Products. First time quotes for new Products shall be provided
within ten (10) business days of McDATA's request. McDATA's issuance of a
purchase order indicates McDATA's acceptance of such quotation, subject to
additional terms McDATA may state on such purchase order. SSCI shall use the
Production Quote Model, attached hereto as Appendix 2, to provide such
information to McDATA.

8

--------------------------------------------------------------------------------


        5.4  Price Matrix. SSCI agrees to use the Price Matrix (Appendix 3) in
conjunction with the Production Quote Model (Appendix 2) in determining the
prices SSCI shall charge to McDATA for the Products.

        5.5  Cost Reduction Requirements.

        5.5.1 SSCI understands that McDATA has established and negotiates on a
regular basis, special volume price relationships with its component vendors.
If, by virtue of these special relationships, McDATA has obtained a better price
on certain components than has SSCI, SSCI agrees to purchase such components
from said vendors at McDATA's negotiated price, provided the overall impact of
the underlying terms, conditions, Economic Order Quantities and lead times
associated with obtaining the better prices can be mutually agreed upon.

        5.5.2 The parties agree that component materials, which drive
approximately [***] of the material cost of Products, will be reviewed and
adjusted on a month-to-month basis. Product quotes (in the form set forth on
Appendix 2) will be updated accordingly on a monthly basis provided McDATA
agrees to SSCI's "Inventory Revaluation Method" for implementation of monthly
component cost adjustments. The "Inventory Revaluation Method" is defined as
McDATA's payment to SSCI for the difference between the current component
standard cost and the new quoted price for same components, multiplied by the
quantity of on-hand and on-order (which cannot be adjusted) inventory received
prior to purchase of components at the new price. SSCI shall provide a summary
of the proposed revaluation including the component part number, present
standard, new quote price and the quantity of inventory at the current standard
cost. McDATA agrees to issue a purchase order to cover the cost associated with
the revaluation of items, which will cut in within the next month, plus any
other items at McDATA's discretion. SSCI shall invoice the total monthly
revaluation purchase order on a weekly basis evenly distributed over the next
six (6) week period. Upon receipt of revaluation purchase order, SSCI shall
implement the reduced Product pricing. The parties agree to quote specific items
on a semi-annual basis, for particular products or processes i.e. spares,
features, accessories, etc.

        5.5.3 The parties agree that one hundred (100%) percent of the material
throughput costs and the Transformation Costs will be reviewed and adjusted on a
quarterly basis. The pricing matrix contained in Appendix 3 shall be jointly
reviewed by the parties at an agreed upon frequency, not less than quarterly,
and may be modified with the mutual written agreement of the Parties signed by
authorized signatories of each party.

        SSCI hereby agrees to target overall cost reductions of [***]([***]) to
[***] ([***]) quarter over quarter. SSCI agrees to document a specific cost
reduction plan to drive a [***] minimum [***] over [***] cost reduction. This
cost reduction plan shall be jointly reviewed on a minimum of a monthly basis.
SSCI and McDATA will mutually develop a quarterly plan to identify cost
reduction opportunities in internal processes and component material purchase
prices. Reductions, which result directly from McDATA efforts, will be
incorporated into the price at the time the cost benefit is realized by SSCI.
Reductions, which result from SSCI efforts, will be implemented (as they are
approved by McDATA) with [***] of the cost benefits incorporated into the
Product sales price at the time the cost benefit is realized by SSCI. Full
implementation of the cost reduction will occur at the monthly quote, [***] days
from the time the cost reduction was realized.

        5.6  Most Favored Nations. SSCI agrees that the prices, terms and
conditions in this Agreement shall not exceed those offered to any other
customer for similar or like components purchased under SSCI-negotiated vendor
pricing on such components. At the time SSCI becomes aware of such lower prices
or more favorable terms or conditions being offered to another customer, SSCI
shall immediately offer those lower prices, or more favorable terms and
conditions to McDATA. In such event, the Parties shall mutually agree on the
method for such settlement of the difference in price or terms and conditions
for the prior thirty (30) days. McDATA shall have the right to request an audit
regarding the subject matter of this section in accordance with the terms set
forth in Section 18.11.

9

--------------------------------------------------------------------------------

6.    FORECASTS, ORDERS, AND DELIVERY

        6.1  Forecasts. On a monthly basis, McDATA will provide a new forecast
so as to maintain a minimum of seven (7) month rolling forecast of its projected
orders for Products. Any quantities listed in any forecast or other
correspondence between the parties are only estimates and do not constitute a
commitment on McDATA's part to purchase such quantity. Such forecasts are made
as an accommodation for planning purposes and authorization for SSCI's purchase
of materials as identified in the costed BOMs, which accompany SSCI price
quotation, or as provided in section 8.1. McDATA's liability for such long lead
material is as stated in Section 14.4.

        6.2  Burst Capacity. SSCI shall maintain assembly process capacity to
accommodate a [***]([***]) [***] increase over projected [***] demand.

        6.3  Purchase Orders and Releases. McDATA shall issue blanket purchase
orders to SSCI for Products. The quantities of such blanket purchase orders will
be provided so as to ensure a minimum eight (8) weeks coverage of forecasted
Products. If for administrative convenience McDATA chooses to issue orders for
less than an eight week period, SSCI shall act and McDATA shall have the same
liabilities as if a minimum of eight weeks are covered by blanket purchase
order, in accordance with forecast (supply report). SSCI shall build Products to
Finished Goods pursuant to the quantities and due dates stated on such blanket
purchase order. For Product to be drop shipped via common carrier, McDATA shall
use commercially reasonable efforts, on a daily basis, to issue releases against
the purchase orders to SSCI by 12:00 noon on a given day for individual orders
of Products to be shipped on the following day or in such time as specified on
such Purchase Order Release. For Product to be shipped fob destination, releases
received by 12 noon will be delivered to McDATA manufacturing site or metro
Denver locations, not later than an 11:00 a.m. delivery the second business day
after receipt of release. For McDATA releases received after 12:00 noon on a
day, and alternate shipping method, over-time expense or other premiums to SSCI
quoted costs are required to achieve requested delivery, with prior written
approval, such cost shall be borne by McDATA. McDATA may transmit purchase
orders and releases in writing, by facsimile or other means of electronic
transfer agreed to by the parties. The Parties agree that the terms and
conditions of this Agreement take precedence over any pre-printed terms on any
purchase order, acknowledgement, notification, or any other document used in
performance of this Agreement.

        6.4  Payment Terms. Terms of payment [***] ([***]) [***] ([***]) [***]
from date of invoice. Such invoice may not be dated prior to the date the
applicable Products are shipped from SSCI. McDATA is entitled to take such
[***]([***]) [***]discount if payment is mailed on or before the [***]([***]
after the date of invoice. [***]([***]) day payments by McDATA are not eligible
for the discount. Payments are not subject to setoffs or offsets. McDATA will
use commercially reasonable efforts to report disputed invoices to SSCI within
[***] ([***]) business days of McDATA receipt. Disputed invoices not reconciled
on or before the Net [***] invoice discount period shall not be eligible for the
[***]([***]) [***]invoice discount, unless otherwise mutually agreed. Upon
request, SSCI will provide backup documentation to support SSCI's claim for the
stated amount of any invoice.

        6.5  Acceptance of Purchase Orders. Within three (3) business days of
SSCI's receipt of a purchase order, SSCI shall provide written acknowledgement
to McDATA of acceptance or rejection of such purchase order. In the event such
purchase order is rejected, SSCI shall provide the reasons for such rejection on
the acknowledgement. Within four (4) hours of SSCI's receipt of each release,
SSCI will use commercially reasonable efforts to provide written acknowledgement
to McDATA of acceptance of such release.

        6.6  Delivery. SSCI shall deliver Products in accordance with the dates
stated on the Purchase Order or Purchase Order Release. If McDATA requires
delivery sooner than the date specified on the Purchase Order Release, or if
McDATA requires quantities in excess of the forecast or purchase order,

10

--------------------------------------------------------------------------------


SSCI will use best commercial efforts to comply with such requests. Any
deviation from the stated delivery date must be coordinated in advance.

        6.7  Delayed Delivery.

        6.7.1 SSCI shall immediately notify McDATA if delivery of any Products
will be delayed and, concurrently, notify McDATA of the rescheduled delivery
date. In the event of such delay, McDATA may, at any time prior to the
rescheduled delivery date, cancel without penalty that portion of its purchase
order covering such delayed Products. The notification may be communicated by
facsimile, telephone, electronic mail, or any other method agreed to by the
parties, provided that SSCI shall use commercially reasonable efforts to obtain
McDATA's actual acknowledgement of the notice of anticipated delay. SSCI and
McDATA will jointly develop alternatives to resolve any late delivery of the
Product, including use of premium routing. SSCI will develop recovery plans with
new committed shipment dates and communicate such plans to McDATA within
twenty-four (24) hours of missed shipments. If SSCI is unable to deliver the
Product on the acknowledged delivery date, through no fault of McDATA, McDATA
may require SSCI to pay the difference between premium routing rates and
standard routing rates.

        6.7.2 SSCI further agrees that time and rate of delivery are of the
essence of this Agreement. The "Delivery Dates" shall be those specified as the
"need by" date or the "scheduled ship date" stated on each purchase order or
Purchase Order Release issued under this Agreement. For Direct Ship Products (as
defined in Section 6.13.1), deliveries will be considered on time if they are
released to the common carrier on the Delivery Date stated on the purchase order
or Purchase Order Release. For Non-direct Ship Products (as defined in
Section 6.13.2), deliveries will be considered on time if they are delivered to
McDATA on the Delivery Date stated on the purchase order or Purchase Order
Release.

        6.8  Order Rescheduling.

        6.8.1 McDATA may reschedule purchase orders, blanket purchase orders,
and/or Purchase Order Releases.

        6.8.2 Upon receipt of notice to reschedule purchase or blanket purchase
order quantities scheduled to ship within a [***]([***]day window for which SSCI
has already placed material in either work-in-process (WIP) or Finished Goods,
SSCI will process the quantity into Finished Goods. Purchase orders with due
dates beyond [***]([***]) days may be rescheduled without limitation.

        6.8.3 SSCI agrees to hold rescheduled finished Products(s) for sixty
(60) days from the date such Product(s) was received into Finished Goods at no
cost to McDATA. In the event such rescheduled Products have not been released
for shipment within such 60 day period, SSCI shall invoice and ship Products
sixty (60) days after completion of Product into SSCI's Finished Goods, or upon
request by McDATA, SSCI shall hold such Product on mutually agreed upon terms.

        Purchase Order Releases with a due date of greater than four (4) hours
may be rescheduled. SSCI will provide best commercial efforts to meet reschedule
requests with due dates less than four (4) hours. If Product has been configured
or processed specifically for a Release, which is subsequently cancelled, the
cost incurred by SSCI in the original configuration process and the costs to
return Product to semi-finished goods state shall be borne by McDATA.

        McDATA agrees to pay a [***] inventory carrying cost equal to that
defined below. Such carrying costs shall be based on the value of SSCI's on-hand
inventory in support of McDATA Product requirements, excluding (i) Finished
Goods inventory, (ii) Buffer Inventory (iii) the value of inventory associated
with work-in-process not to exceed the value of component inventory receipts
over the prior [***] ([***]) days, (iv) Returned Materials aged over [***] days,

11

--------------------------------------------------------------------------------




(v) on-hand non-conforming materials, and (vi) End-of-Life(EOL) purchases and
New Product Introduction (NPI) risk buys which are addressed in Section 8.0. On
no less than a monthly basis, SSCI agrees to provide to McDATA or make available
to McDATA a report outlining such carrying costs. Monthly inventory carrying
charges shall be:

        [***] ([***]) [***]for turns equal to or greater than [***]

        [***]([***]) [***]for turns equal to or greater than [***]

        [***] ([***]) [***] for turns less than [***]

        Turns to be calculated based on total inventory excluding the value of
inventory associated with EOL, new product risk purchases, buffer inventory, and
excess and obsolete inventory resulting from McDATA changes to requirements.

        6.8.4 McDATA reserves the right to audit SSCI's records pursuant to this
section in accordance with the terms set forth in Section 18.11.

        6.9  Order Cancellation. McDATA may cancel any Product purchase order at
any time subject to the terms set forth in Section 14.4 (Inventory
Indemnification). The extent of liability for open purchase orders or for other
components previously authorized by McDATA for purchase by SSCI is further
limited by the expectation that SSCI shall issue a cancellation notice on all
open purchase orders with its suppliers in a timely manner, and that SSCI shall
use best commercial efforts to return any and all excess and/or obsolete
inventory to its suppliers. McDATA reserves the right to review and approve any
cancellation or restocking charges associated with the cancellation of such open
purchase orders or the return of excess and/or obsolete inventory.

        6.10 Packaging. SSCI shall package each Product in accordance with
McDATA's Specifications. In the event such Specifications are not provided, SSCI
shall package each Product in accordance with SSCI's standard commercial
practices for domestic or international shipment. SSCI shall include with each
shipment a list of contents, including serial numbers, to allow review of
contents upon receipt. Unitized packaging, suitable for reshipment as a single
spare part unit or assembly without additional packaging, and which shall at
least conform to minimum acceptable industry standards shall be made available
for purchase by McDATA for reshipment of spares to end users. Product, Repairs
and Spare parts must be labeled with the McDATA part number (or other part
number specified by McDATA) and SSCI's serial number and revision number.

        6.11 Buffer Inventory. Appendix 5 shall govern the procurement and
delivery of inventory and assembly of Product over and above purchase order and
forecast requirements for Product. This appendix may be revised from time to
time with mutual written agreement.

        6.12 Vendor Managed Inventory (VMI). Appendix 6 shall govern SSCI's VMI
warehouse services including the receipt of finished goods, management of
inventory and execution of Product delivery on-site at McDATA's manufacturing
site.

        6.13 Shipment, Title and Risk of Loss.

        6.13.1 For "Direct Ship Products", such Product shall be shipped EX
WORKS, Incoterms 2000, SSCI plant of manufacture in Colorado. Title to and risk
of loss for such Products shipped directly to McDATA's Customer shall pass to
McDATA upon shipment. SSCI agrees to ship Products one (1) day after receipt of
a Purchase Order Release, provided SSCI receives such release no later than
12:00 noon and the release does not exceed mutually agreed upon Product
availability commitments.

        6.13.2 For "Non-direct Ship Products", such Product shall be shipped
(SSCI Truck) FOB Destination unless otherwise provided herein. For Product being
shipped (SSCI Truck) FOB Destination, title to and risk of loss for such other
Products shall pass to McDATA upon receipt by

12

--------------------------------------------------------------------------------




McDATA at the destination. In the event McDATA chooses to use a common carrier
for expedited shipment (i.e., for schedule pull-ins), such shipment shall be FOB
SSCI dock, and title and risk of loss passes upon shipment. McDATA shall be
responsible for the additional shipping cost on such expedited common carrier
shipments unless otherwise mutually agreed to. SSCI agrees to deliver
pre-configured, discrete bill of material (BOM) Products by an 11 am delivery,
two (2) days after receipt of a Purchase Order Release, provided SSCI receives
such release no later than 12: 00 noon and the release does not exceed mutually
agreed upon Product availability commitments.

        6.13.3 The timing of deliveries upon receipt of order or release of
Spares, configured orders, or Assemble to order (ATO) items shall be negotiated
and agreed upon as process definitions and build requirements are completed.

7.    WARRANTY AND DISCLAIMER.

        7.1  Performance Warranties. SSCI represents and warrants to McDATA that
(a) it has the power to enter into and perform its obligations under this
Agreement; (b) it has and will have full and sufficient right to assign or grant
any rights and/or licenses granted pursuant to this Agreement; and (c) its
performance of this Agreement shall not infringe upon or violate the
intellectual property rights of any third party or violate any federal, state or
municipal laws.

        7.2  Product Warranty

        7.2.1 For a period of [***] ([***]) [***] from date of shipment to
McDATA's end customer, SSCI warrants the Products will:

        7.2.1.1 Be free from defects in material.

        7.2.1.2 Be free from defects in workmanship.

        7.2.1.3 Products shall be considered free from defects in workmanship if
(i) they are manufactured in accordance with the requirements set forth in
Section 2 of Appendix 4 hereto, (ii) the Products conform to the Product
Specifications, and (iii) successfully complete any mutually agreed upon Product
Acceptance Tests.

        7.2.2 SSCI will, and without charge to McDATA, promptly (within 10
business days of SSCI's receipt) repair, or replace as mutually agreed, any
Product which is determined to be defective and which is returned to SSCI for
warranty repair, provided the Product has not been damaged, subjected to misuse,
altered, improperly repaired or maintained by McDATA or third parties in a
manner which SSCI reasonably determines to have adversely affected performance
or reliability. The materials portion of the Product warranty shall not apply to
McDATA consigned or supplied materials unless such consigned or supplied
materials have been abused or misused by SSCI or damaged by external causes
directly contributed to by SSCI. Further, the component materials portion of the
Product warranty provided by SSCI or the cost associated with rework and/or
impacts to production shall not exceed the component warranty provided by the
component manufacturer for those items where McDATA has negotiated a contract
with such other component manufacturer. SSCI's liability hereunder is limited to
the repair, or replacement of the defective Product, and if neither repair nor
replacement is possible, a refund of the monies paid for such non-conforming
Product, and does not include any labor related to the removal and/or subsequent
reinstallation thereof. In the event that replacement or refund of monies is
required, such option shall be mutually agreed. SSCI agrees that if a field
replaceable unit ("FRU") under warranty is returned by McDATA to SSCI [***]
([***]) times for the same failure, or [***]([***]) times for any non-cosmetic
failure, SSCI shall replace such FRU and SSCI shall subsequently destroy such
FRU. SSCI shall provide McDATA a quarterly report by serial number of the FRUs
that have been returned to SSCI [***] ([***]) times for the same failure and
[***] ([***]) times for any non-cosmetic failure. Product may consist in part of
used FRUs which are warranted as

13

--------------------------------------------------------------------------------

equivalent to new when used in the Product. Further, field-failed FRUs returned
to SSCI may not be incorporated into subsequently manufactured unit-level
assemblies. McDATA will identify the FRUs as being FRUs that have failed in the
field, and send same to SSCI. Unless otherwise instructed by McDATA, SSCI will
repair and recertify such FRUs and return same to McDATA identified as
recertified field-failed FRUs.

        7.2.3 All claims for breach of warranty must be received by SSCI no
later than [***]([***]) [***] after the expiration of the warranty period for
the Product.

        7.2.4 Within [***] hours of receipt of an RMA request, SSCI will issue
an RMA number or request additional information required to process the RMA
request for return of Product. A return Purchase Order or adjustments to the
quantity of an existing order will be communicated along with the RMA request.
McDATA shall be liable for all down revision on non-warranty items or excess
Products returned through the RMA process. Warranty returns to SSCI will be
transacted for repair, replacement or credit of the purchase price at SSCI's
option. In the event McDATA requests that SSCI purchase non-warranty returns for
SSCI-manufactured products, SSCI agrees to purchase or issue credit for such
returns at the time of return, and at McDATA's discretion, SSCI will repair,
replace or dispose of such return, and McDATA will pay to repurchase the
non-warranty return at the same price paid by SSCI, and McDATA will further pay
SSCI the rework, replacement or disposition costs therefore The Parties will
mutually agree on non-warranty returns for non-SSCI-manufactured products. All
shipping costs for such warranty returns are borne by SSCI.

        7.2.5 RMA Return Pricing and Inventory Revaluation Process.

        7.2.5.1 The standard process for transaction of RMAs shall be for McDATA
to issue a debit memo and SSCI to issue an offsetting credit. At SSCI's
discretion, a buy-back purchase order may be required to transact the return.
RMA Product, which is debited upon return or is purchased by SSCI shall reflect
the current months sales price. RMA Product returned within the last 2 weeks of
the quarter shall be subject to an inventory revaluation process, such that the
difference between the return price and the next months current price shall be
refunded to SSCI.

        7.2.6 Failure analysis on return material authorization (RMA) shall be
completed in accordance with Section 8 of Appendix 4 (SSCI Contract Quality
Requirements).

        7.2.7 SSCI's warranty obligations will cease upon the earlier of the
agreed upon warranty period or upon SSCI's fulfillment of McDATA's request to
return any Tooling necessary for Product testing.

        7.2.8 McDATA warrants to SSCI that the McDATA Process Documentation
which it provides to SSCI to manufacture the Products is accurate and complete
unless McDATA informs SSCI otherwise.

        7.2.9 SSCI warrants to McDATA that the SSCI Process Documentation which
it provides to McDATA to manufacture the Products is accurate and complete
unless SSCI informs McDATA otherwise.

        7.2.10 UNLESS EXPRESSLY AGREED TO BY SSCI IN WRITING, SSCI MAKES NO
WARRANTY THAT THE PRODUCTS WILL (i) MEET ANY SPECIFICATION NOT MADE KNOWN TO AND
AGREED TO BY SSCI, OR (ii) RECEIVE THE APPROVAL OF OR BE CERTIFIED BY
UNDERWRITERS LABORATORY, ANY FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENT AGENCY
(INCLUDING WITHOUT LIMITATION THE FEDERAL COMMUNICATIONS COMMISSION) OR ANY
OTHER PERSON OR ENTITY. SSCI ASSUMES NO RESPONSIBILITY FOR OBTAINING SUCH
APPROVALS OR

14

--------------------------------------------------------------------------------




CERTIFICATIONS FOR THE PRODUCTS, OR MEETING SUCH UNKNOWN SPECIFICATIONS FOR THE
PRODUCTS.

        7.2.11 THE PRODUCT WARRANTY AND SUCH OTHER WARRANTIES AS AGREED TO IN
THIS AGREEMENT ARE THE ONLY WARRANTIES GIVEN BY SSCI. SSCI MAKES, AND McDATA
RECEIVES, NO OTHER WARRANTY EITHER EXPRESSED OR IMPLIED. ALL WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, AND ALL IMPLIED
WARRANTIES OF TITLE FOR ANY McDATA-CONSIGNED OR McDATA-SUPPLIED MATERIALS ARE
EXPRESSLY DISCLAIMED AND EXCLUDED HEREFROM.

        7.3  Epidemic Failure Warranty.

        7.3.1 In addition to the warranties specified above, SSCI warrants all
Products against Epidemic Failure (as defined below) found to exist in the
Products during the warranty period (Epidemic Failure Period).

        7.3.2 An Epidemic Failure shall mean a Product failure resulting from a
defect in material or workmanship (defined in Section 7.3.1) that has: (i) a
defect rate of [***]([***]) [***]or more occurring with the same Product(s) for
the same root cause over any consecutive [***] ([***]) day period.

        7.3.3 In the event of a suspected epidemic failure situation, SSCI and
McDATA shall work together to (i) conduct a thorough investigation into the
failure's root cause, (ii) determine whether the failure constitutes an Epidemic
Failure as defined in this section, and (iii) develop an agreed cost effective
corrective action plan.

        7.3.4 In the event of an Epidemic Failure, McDATA has the option of
having SSCI, at SSCI's expense: (i) sort, screen, repair and/or replace McDATA's
Product, including installed Products, Products pending installation, and Spares
which are subject to such Epidemic Failure; and (ii) implement corrective
action. The parties will mutually agree on the time required to complete
servicing/correcting such Products. SSCI shall reimburse McDATA for all
commercially reasonable direct (out of pocket) costs, including without
limitation all overhead and logistical costs related to the implementation of
the corrective action.

8.    INVENTORY RISK MANAGEMENT

        8.1  Lead Time Expectations. SSCI shall actively work with its suppliers
to continually reduce component and in-house process lead times. Additionally,
SSCI will provide a tracking report on component lead times on a quarterly
basis. Such report will reflect the number of part numbers with lead time in
thirty (30) day increments. As components with lead-times beyond Product
forecast are identified they will be submitted to McDATA, with sufficient
details for approval to purchase quantities beyond forecasted requirements. Upon
approval, part numbers, quantities, and cancellation lead times shall be added
to a long lead-time list of componentsfor which SSCI is authorized to purchase
the identified quantity at lead-time, in addition to rolling forecasted
requirements McDATA's liability for long lead time items shall be subject to the
terms set forth in Section 6.9. Such list will be published by SSCI on a monthly
basis.

        SSCI will notify McDATA of risk buys required to support new product
introduction activity and initial product launch requirements. Subject to
McDATA's approval and authorization, these components will be subject to a [***]
([***]) [***]carrying charge, for on-hand inventory aged over [***] days from
receipt.

        8.2  Non-cancelable Non-returnable (NCNR) Rules for
Components.Non-cancelable non-returnable (NCNR) is hereby defined as any
component that is unique to McDATA's Products and/or cannot be

15

--------------------------------------------------------------------------------


returned to the supplier after inventory has been received and cannot be
cancelled once components have been placed on order by SSCI. On a monthly basis,
SSCI agrees to provide McDATA in writing a list of components that are
considered to be NCNR and for which SSCI intends to hold McDATA liable for
payment to SSCI. The list will include minimum order quantity (MOQ), lead-time
and price As NCNR items are identified they will be submitted to McDATA, with
sufficient details to approve and upon approval shall be added to the list. NCNR
components contained within this list shall be considered accepted and
authorized by McDATA for purchase as required to support requirements with
consideration to lead-time and MOQ.

        8.3  End-of-life Inventory Support. SSCI will notify McDATA as parts
reach end-of-life, through a supplier of SSCI declaring the end-of-life of its
parts. SSCI will use best commercial efforts to locate and qualify a reasonable
alternative to replace the end-of-life parts and/or components. If mutually
agreed, SSCI will execute an end-of-life buy of such end-of-life parts or
components on McDATA's behalf. SSCI will continue to manage the end-of-life
McDATA inventory for a mutually agreed upon term. SSCI shall use best commercial
efforts to mitigate McDATA's liability for carrying costs by requesting that its
suppliers hold such inventory. SSCI shall provide to McDATA, on a monthly basis,
a summary report of on-hand and projected end-of-life liabilities. McDATA agrees
to pay on a monthly basis a carrying charge equal to [***] of the value of
on-hand inventories purchased as End-of-life components by SSCI on behalf of
McDATA. SSCI must use best efforts to contractually require critical and sole
source suppliers to provide [***]notice of end-of-life and ensure continuity of
supply during this period, including a final end-of-life buy at the end of the
notice period.

        8.4  Inventory Risk Limitation for Excess and Obsolete Inventory.

        8.4.1 For purposes of this Agreement, (i) "excess inventory" means
on-hand and on-order inventory that has forecasted or purchase order demand, but
exceeds forecasted or purchase order demand, and (ii) "obsolete inventory" means
on-hand and on-order inventory for which there is no forecasted or purchase
order demand.

        8.4.2 In the event SSCI has excess and obsolete (E&O) inventory SSCI
shall use best commercial efforts to minimize McDATA's liability relative to
such E&O inventory by: (a) using the E&O inventory (when possible) on other
programs within SSCI facilities; (b) issuing cancellation notice on all
outstanding material orders with SSCI suppliers no later than [***]([***])
hours; and (c) returning piece parts as allowed by SSCI suppliers. On no less
than a monthly basis, SSCI agrees to provide to McDATA or make available to
McDATA a report outlining such E&O inventory.

        8.4.3 All E&O material that SSCI sells to McDATA will be at the revalued
cost or SSCI's purchase order/invoice cost, whichever reflects SSCI's true cost
plus a [***] material burden.

        8.4.4 McDATA may audit SSCI's records in support of SSCI's claims herein
in accordance with Section 18.11.

        8.4.5 From time to time it may be necessary for SSCI to procure
components to support McDATA's intended but unforecasted requirements. Such
procurement shall be fulfilled pursuant to a Letter of Intent (LOI) signed by
both parties.

        8.5  Supplemental First Choice Purchases. In the event McDATA has excess
inventory that may be consumed in the Products, SSCI agrees to purchase such
inventory from McDATA as required to support McDATA Product orders, and SSCI
further agrees to accordingly adjust purchase orders for such parts that are in
place with SSCI's vendors.

16

--------------------------------------------------------------------------------

9.    RISK MANAGEMENT

        9.1  Disaster Recovery. Within thirty (30) days after the Effective Date
of this Agreement, SSCI agrees to provide McDATA a formal disaster recovery plan
in writing. Such plan shall delineate SSCI's ability to continue process
development, Product manufacture and shipment, and to preserve contracted
commitments in the event of a disaster (e.g., fire, flood, loss of database or
engineering documentation, etc.). The plan shall be designed to encompass all
aspects of SSCI's commitments.

        The disaster recovery plan shall address, at a minimum:

        a)    alternate facilities to accommodate parts procurement, assembly,
test, storage and warehousing activities

        b)    alternate transportation methods to McDATA's specified customers

        c)    SSCI's database protection plan to include off-site storage

        d)    replacement of tooling needed for the Products

        e)    actions which would be taken in the event of a strike by SSCI
employees, outside suppliers, and outside groups vital to the operation of
SSCI's business

        f)    estimated recovery time in the event that a disaster occurred
affecting the area listed above and any other potential disaster

        g)    SSCI's work-in-process (WIP) and raw stock position

        h)    plan for single and sole source components

        i)    archiving all design and manufacturing documentation in a secured
facility not located at or near SSCI's facility.

        9.2  Key Personnel. SSCI shall notify McDATA in advance of any change in
SSCI key personnel assigned to McDATA's account, including without limitation,
day-to-day operational contacts, SSCI management team, and any other individuals
SSCI believes to be key to SSCI's performance under this Agreement.

        9.3  SSCI Supplier Disaster Recovery Plan. SSCI shall use commercially
reasonable efforts to ensure that each of its strategic sole source suppliers
supplying components for the Products has a disaster recovery strategy in place
similar to the requirements stated in this section.

10.  PROGRAM MANAGEMENT

        10.1 Quarterly Reviews. SSCI and McDATA shall participate in reviews, at
a minimum on a quarterly basis, to discuss pricing and delivery; quality and
reliability performance against mutually agreed upon performance goals; Product
changes; deliveries; NCNR quantities; Economic Order Quantities; current and
future business strategies; and other business opportunities as necessary. Cost
reduction target attainment and suggestions for future cost reduction will be
highlighted, along with action plans to remedy anticipated problems and to
resolve existing problems.

        10.2 On-site Support Expectations. No later than thirty (30) days
following the Effective Date, SSCI agrees to place a technical program manager
("On-site Program Manager") on-site at McDATA to, at a minimum, coordinate the
activities regarding (i) ECOs as set forth in Section 4.6, (ii) component
change(s), (iii) cost reductions, (iv) supplier evaluations, (v) new Product
introduction (as set forth in Section 10.3). The On-site Program Manager shall
further act as liaison between SSCI and McDATA. McDATA agrees to provide
appropriate facilities at McDATA to enable such On-site Program Manager to
perform the duties in accordance with this Agreement.

17

--------------------------------------------------------------------------------


        10.3 New Product Introduction Program Coordination. SSCI agrees to
assume the program management for new product introduction (NPI) for McDATA
Products at SSCI. SSCI's NPI Program Manager shall manage all aspects of NPI,
including without limitation (i) quality planning expectations as further
defined in the SSCI Contract Quality Requirements, Appendix 4 attached hereto,
including without limitation, subcontract supplier selection and qualification;
receiving inspection; in-process inspection points and criteria; closed loop
corrective action ("CLCA"); (ii) prototype, alpha and pre-production build
support expectations; qualification builds, reports and results; and (iii) DFx
analysis support (Manufacturability). SSCI shall develop a project plan for each
NPI encompassing all such aspects of NPI as set forth above ("New Product
Project Plan"), including without limitation, defining the point at which SSCI
shall warrant to McDATA the Manufacturability of any such new Product.

11.  CONFIDENTIAL INFORMATION AND NON-DISCLOSURE

        11.1 Confidential Information.

        11.1.1 Each party acknowledges that it may have access to certain
Confidential Information of the other party. As used herein, "Confidential
Information" means any and all technical or business or financial information,
including third party information, furnished or disclosed, in whatever form or
medium (regardless of whether tangible, intangible, visual or oral), by one
party to the other, including but not limited to information regarding patents
and patent applications, trade secrets, works of authorship, software programs,
software source documents, software architecture, algorithms, formulae, ideas,
techniques, know-how, processes, inventions, apparatuses, equipment, models,
information related to current, future and proposed products and services,
research, experimental work, development, design details, specifications and
engineering information, procurement, purchasing and manufacturing requirements,
costs, pricing, potential and actual customer lists, investors, employees,
business and contractual relationships, business forecasts, sales and
merchandising information, marketing plans; information regarding third parties;
and any physical manifestations of Confidential Information (such as notes,
reports, memoranda, etc.). Confidential Information includes without limitation
all information that is clearly identified at the time of disclosure as
confidential or that, under the circumstances of its disclosure, ought in good
faith be treated as confidential.

        11.1.2 The Recipient shall hold such Confidential Information in the
strictest confidence, and release such information only to those employees
requiring such information during the course of business between the Parties.
Each employee is subject to the Recipient's confidentiality policy to protect
disclosed Confidential Information. Disclosure of such information to persons
other than Recipient's employees requires the Disclosing Party's prior written
consent. All such Confidential Information disclosed to Recipient shall be and
remain the sole property of the Disclosing Party. Upon the Disclosing Party's
request, Recipient agrees to return all such Confidential Information and any
copies thereof and/or data which contains the Confidential Information.

        11.1.3 SSCI acknowledges that McDATA's and McDATA's customers' customer
lists and ship to addresses are the Confidential Information of McDATA, and
agrees to take all reasonable precautions to protect the confidentiality of
such, including without limitation 1) complying with the terms and conditions of
this Section 11; and 2) taking special steps to ensure that Products being
readied for shipment are not labeled for shipment destinations until the last
practicable moment before pick up by the common carrier.

        11.2 Exceptions. Information will not be deemed Confidential Information
hereunder if the receiving party can demonstrate that such information: (a) is
already known to the receiving party prior to disclosure; (b) is independently
developed by the receiving party without the use of the disclosing party's
Confidential Information; (c) is or becomes publicly available through no fault
of the receiving

18

--------------------------------------------------------------------------------

party; or (d) is lawfully disclosed to the receiving party by a third party
without restriction on disclosure and without breach of a nondisclosure
obligation. A party may disclose Confidential Information pursuant to the
requirements of a governmental agency or by operation of law, provided that such
party gives the other party reasonable prior written notice sufficient to allow
the other party time to contest such disclosure.

        11.3 Non-Disclosure Obligation. Each party agrees that for a period of
[***]([***]) [***]following the disclosure of Confidential Information, it
(a) will not use, directly or indirectly, or reproduce the Confidential
Information of the other party for any purpose except in accordance with the
terms of the Agreement; (b) will not disclose the Confidential Information of
the other party to any third parties except as expressly permitted in this
Agreement; and (c) will use reasonable care, but in all events at least the same
degree of care that it uses to protect its own information of similar
importance, to protect and maintain the confidentiality of all Confidential
Information of the other party in its possession or control. Each party agrees
not to disclose Confidential Information to its employees or agents unless
(1) such employees or agents have a "need to know" such Confidential Information
and (2) have agreed in writing to be bound by non-disclosure obligations at
least as restrictive as those set forth herein. Each party further agrees to
take commercially reasonably steps to ensure that the other party's Confidential
Information is not disclosed or distributed by its employees or agents in
violation of this Section 11.

        11.4 Effect of Termination. Upon the termination or expiration of this
Agreement, or upon any request of a party, all Confidential Information,
together with any copies of same as may be authorized herein, will (at the
election of the disclosing party) either be returned to the disclosing party or
certified destroyed by the receiving party. Notwithstanding the termination or
expiration of this Agreement, each party agrees the requirements regarding use,
confidentiality and non-disclosure set forth herein will survive the termination
or expiration of this Agreement for a period of six (6) years from the date of
the disclosure of the Confidential Information. Notwithstanding the provisions
of this Section 11, SSCI's obligation for non-disclosure with regard to McDATA's
Specifications and McDATA Process Documentation shall remain in full force and
effect and subject to the terms of this Section 11 indefinitely.

        11.5 Injunctive Relief. In the event of any breach of this Section 11,
the parties agree that the non-breaching party may suffer irreparable harm for
which monetary damages would be an inadequate remedy. Accordingly, the parties
hereby agree that the non-breaching party shall be entitled to seek injunctive
relief, in addition to any other available remedies at law or in equity.

        11.6 Each party agrees that it will not, without the prior written
consent of the other party, transmit Confidential Information received from the
other party to any country outside of the United States of America.

12.  INDEMNIFICATION AND INSURANCE

        12.1 By McDATA. Subject to the provisions of Section 12, McDATA agrees,
at its expense, to defend, indemnify and hold harmless SSCI and its officers,
directors and employees from and against all third party claims, suits and
proceedings (i) arising in connection with product liability claims for the
Products resulting from McDATA's design of the Products or due to McDATA's
negligence or willful misconduct; (ii) relating to any breach of a
representation or warranty by McDATA hereunder, or (iii) based on any third
party claim that the Products infringe or violate any United States patent or
trademark, or worldwide trade secret or copyright, and will pay all final
judgments awarded or settlements entered into on such claim, proceeding or suit.
Notwithstanding the foregoing, McDATA shall not be liable for any claim of
infringement to the extent any Product is altered or modified without McDATA's
authorization.

19

--------------------------------------------------------------------------------

        12.2 By SSCI. Subject to the provisions of Section 12, SSCI agrees, at
its expense, to defend, indemnify and hold harmless McDATA and its officers,
directors and employees from and against all third party claims, suits and
proceedings (i) arising in connection with product liability claims for the
Products resulting from SSCI's manufacturing process or due to SSCI's negligence
or willful misconduct; (ii) relating to any breach of a representation or
warranty by SSCI hereunder; and/or (iii) based on any third party claim that
SSCI's manufacturing process of the Products infringes any third party's United
States patent or trademark, or worldwide trade secret or copyright and will pay
all final judgments awarded or settlements entered into on such claim,
proceeding or suit.

        12.3 By Either Party. Subject to the provisions of Section 12, each
party shall defend, indemnify and hold the other party, its officers, directors
and employees from and against any and all claims, including personal injury and
death, losses, expenses (including reasonable attorneys' fees), demand, or
judgments ("Claims") which result from or arise out of:

        12.3.1 The presence, of either party's agents, employees, subcontractors
(Personnel), or equipment on the property of the other party or its customers
that caused the Claims; or

        12.3.2 The negligent performance by either party or its Personnel of any
effort for or on behalf of the other party; or

        12.3.3 The negligent acts, errors, or omissions of either party or its
Personnel; or

        12.4 Indemnification Procedures. The indemnifying party's
indemnification obligations are conditioned upon the indemnified party:
(i) giving prompt notice of the claim or action to the indemnifying party;
(ii) granting sole control of the defense or settlement of the claim or action
to the indemnifying party (except that the indemnified party's prior written
approval will be required for any settlement that reasonably can be expected to
require a material affirmative obligation of, result in any ongoing material
liability to or materially prejudice or detrimentally impact the indemnified
party in any way); and (iii) providing reasonable cooperation and, at the
indemnifying party's request and expense (except for the value of the time of
the indemnified party's employees), assistance to the indemnifying party in the
defense or settlement of the claim or action.

        12.5 Insurance. Each party agrees to maintain appropriate worker's
compensation insurance for its employees as well as commercial general liability
insurance. SSCI agrees to maintain insurance in the following minimum amounts:
$[***] General Liability insurance; and in excess of $[***] property insurance.
Upon McDATA's written request pursuant to the execution of this Agreement, SSCI
will provide McDATA with proof of such coverage in the form of a Certificate of
Insurance. SSCI further agrees to notify McDATA of any changes in such insurance
coverage. McDATA's written request for SSCI to issue a Certificate of Insurance
should be sent to the following: SSCI Technology, Inc., Asset Management
Department, PO Box 1000, Huntsville, AL 35807.

13.  LIMITATION OF LIABILITY. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES,
INCLUDING WITHOUT LIMIATION CONSEQUENTIAL DAMAGES FOR LOSS OF PROFITS, REVENUE,
DATA, RECORDS, OR USE, INCURRED BY EITHER PARTY OR ANY THIRD PARTY, WHETHER
ARISING UNDER THEORY OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABLITY
OR OTHERWISE, EVEN IF THE OTHER PARTY OR ANY OTHER PERSON HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. CLAIMS (I) FOR DAMAGES FOR BODILY INJURY OR
DEATH OR DAMAGE TO PERSONAL PROPERTY DIRECTLY CAUSED BY EITHER PARTY'S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; (II) FOR BREACH OF REPRESENTATIONS OR
WARRANTIES; (III) RELATING TO THE PARTIES' OBLIGATIONS RELATING TO
INDEMNIFICATIONS; OR

20

--------------------------------------------------------------------------------


(IV) FOR BREACH OF CONFIDENTIALITY ARE EXCLUDED FROM THE FOREGOING LIMITATION.

14.  TERM AND TERMINATION

        14.1 Term. The term of this Agreement shall be for [***]([***]) [***]
from the Effective Date, and unless terminated pursuant to the termination
provisions of this Agreement, will automatically renew for one (1) year terms.
Either party may terminate this Agreement without cause by providing the other
party sixty (60) days written notice.

        14.2 Termination for Material Breach. In addition to any other rights or
remedies that may be available at law or in equity, a party may terminate this
Agreement if the other party is in material breach of this Agreement and has not
cured the breach within thirty (30) days of written notice specifying the
breach. If the breach is not cured within the thirty (30) day period,
termination will become effective on the thirtieth (30th) day following the
written notice. Consent to extend the cure period for breaches other than
nonpayment of fees shall not be unreasonably withheld, so long as the breaching
party has commenced cure during the thirty (30) day notice period and pursues
cure of the breach in good faith.

        14.3 Termination for Insolvency. Either party may immediately terminate
this Agreement by written notice to the other upon the occurrence of any of the
following events: (i) either party becomes insolvent; (ii) a receiver is
appointed for either party or its property; (iii) either party makes, or
attempts to make, an assignment for the benefit of its creditors; (iv) any
proceedings are commenced by or for either party under any bankruptcy,
insolvency, or debtor's relief law and such proceedings are not set aside within
thirty days following their filing; and/or (v) either party liquidates or
dissolves or makes a good faith attempt to liquidate or dissolve voluntarily or
otherwise.

        14.4 [***]

        14.5 Effect of Termination. Termination of this Agreement and pursuant
liability of either party shall be limited in accordance with Section 13.
Notwithstanding, either party may seek injunctive relief. The parties' rights
and obligations under Sections 1, 3, 4, 5, 6, 7, 11, 12, 13, 14.4, 14.6, 14.7,
15, 16, 18.2, 18.5, 18.8, 18.9, and 18.11 hereof shall survive termination of
this Agreement. In the event of termination or expiration of this Agreement,
SSCI agrees to provide McDATA with all of the data and records required in
Appendix 4 (SSCI Contract Quality Requirements). The parties agree that for a
period of six (6) months following termination or expiration of this Agreement,
the terms of this Agreement shall apply to any purchase orders issued by McDATA
and subsequently accepted by SSCI, provided SSCI may retain the Tooling required
for the testing and manufacturing of the Products.

        14.6 Return of Materials. Upon the termination of this Agreement, each
party shall promptly deliver to the other party any of the other party's
proprietary information in its possession, including, but not limited to,
Confidential Information and/or developments, and all notes, records,
engineering notebooks, Tooling, and other documents relating thereto. Each party
shall continue thereafter to promptly return to the other party any of the above
mentioned materials and all copies thereof that come into its possession.

        14.7 Dispute Resolution. In the case of disputes between the Parties
that cannot be resolved upon one Party issuing and the other Party receiving
written notice of a dispute, the following escalation sequence is mutually
agreed between the Parties. Should the dispute not be resolved within fifteen
(15) calendar days after dispute notification, both Parties agree to escalate
the dispute to the appropriate Corporate Executive VP's. Should the dispute
remain unresolved in the pursuing fifteen (15) day period from escalation, the
Parties will discuss the legal options which best suit the dispute. In the event
the Parties cannot agree on the legal option (judicial, mediation, or
arbitration) on the thirty-fifth (35th) day after the dispute notification, the
Parties agree to seek Arbitration as the means of

21

--------------------------------------------------------------------------------


settling the dispute. The Parties agree to use the Commercial Arbitration
Rules-Expedited Procedures of the American Arbitration Association. If the
Parties mutually agree upon one arbitrator to hear the case, one arbitrator will
be used. If the Parties cannot agree upon one arbitrator, then each Party will
chose one arbitrator and the third arbitrator shall be selected by the other two
arbitrators. The period allowed for the arbitrator(s)' discovery shall not
exceed thirty (30) calendar days. Arbitration shall be limited to fifteen
(15) days following discovery completion, and the judgment of the arbitrator(s)
shall be final and binding upon the Parties. Any arbitration pursuant to this
Agreement shall be held in Boulder, Colorado. Each party shall bear its own
expenses and shall share equally the administrative expenses of the hearing,
including, without limitation, arbitration fees and the expenses of a court
reporter.

15.  MANUFACTURE RIGHTS.

        In the event (1) of proceedings in bankruptcy or insolvency invoked by
or against SSCI, or in the event of the appointment of an assignee for the
benefit of creditors or a receiver, or (2) SSCI is no longer in business, and
provided McDATA has complied with all its payment obligations under this
Agreement, SSCI agrees that McDATA or McDATA's selected contract manufacturer(s)
may produce the Products. Such authorization shall be in the form of a
Manufacturing Rights Agreement between the parties for McDATA to make, have
made, sell, offer for sale or export the Products. SSCI's Manufacturing Rights
Agreement will allow McDATA to receive and utilize SSCI's manufacturing
strategies and production documentation, SSCI Process Documentation, test
procedures, all data and records required in Appendix 4 (SSCI Contract Quality
Requirements). In the event the Products contain any SSCI Intellectual Property,
SSCI agrees to grant to McDATA a worldwide, nonexclusive, irrevocable license to
continued use of such SSCI Intellectual Property in the Products. SSCI will
grant McDATA Manufacturing Rights including SSCI Intellectual Property License
only if one (1) of the two (2) events stated above occurs.

16.  MARKETING OR PUBLICITY.

        The parties may publicly refer to the existence, but not the content, of
this Agreement and may reference their business relationship by creating a
hyper-link from one party's web site to the other party's web site. Neither
party shall use the name, trademark, or service mark of the other party in any
advertising, promotional material, or publicity releases without first obtaining
the other party's prior written consent. SSCI acknowledges and agrees that
McDATA will file this Agreement with the Securities and Exchange Commission
(SEC), and that McDATA will seek confidential treatment of pricing terms and as
otherwise allowed by the SEC.

17.  EXPORT ADMINISTRATION.

        Each party agrees to comply with the U.S. Foreign Corrupt Practices Act
and all relevant export laws and regulations of the United States and the
country or territory in which the Products are provided ("Export Laws") to
assure that neither any deliverable, if any, nor any direct product thereof is
(i) exported, directly or indirectly, in violation of Export Laws or
(ii) intended to be used for any purposes prohibited by the Export Laws,
including without limitation nuclear, chemical, or biological weapons
proliferation.

18.  GENERAL PROVISIONS.

        18.1 Relationship of Parties. McDATA and SSCI are independent
contractors. Nothing in this Agreement shall be construed to create a
partnership, joint venture, or agency relationship between the parties. Neither
party is granted the right or authority to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of the other
party, or to bind such other party in any manner to anything whatsoever. It is
expressly agreed that under no circumstances shall

22

--------------------------------------------------------------------------------

any of the employees of one party be deemed the employees of the other for any
purpose. Each party shall be solely responsible for payment of all compensation
and benefits payable to its employees, as well as all employment related taxes.

        18.2 Notices. All notices required hereunder shall be in writing, and
shall be deemed given when transmitted by facsimile (provided such facsimile is
subsequently confirmed in writing within five (5) days of the facsimile date) or
deposited with an express delivery services with guaranteed third day delivery,
prepaid, addressed as follows:

To SSCI:
SSCI Systems, Inc.
702 Bandley Drive
Fountain, CO 80817   With an additional copy to:
SSCI Systems, Inc.
702 Bandley Drive
Fountain, CO 80817
Attn: VP Plant Manager
 
Attn: McDATA Operations Manager
To McDATA:
McDATA Corporation
380 Interlocken Crescent
Broomfield, CO 80021-3464
Attn: VP Manufacturing
CC: Director of Materials
 
With an additional copy to:
McDATA Corporation
380 Interlocken Crescent
Broomfield, CO 80021-3464
Attn: General Counsel
CC: Director, Contracts Department

        18.3 Force Majeure. Neither party shall be liable for any failure or
delay in its performance under this Agreement due to causes which are beyond its
reasonable control, including, but not limited to, acts of God, acts of civil or
military authority, fires, epidemics, floods, earthquakes, riots, wars,
sabotage, and governmental actions; provided that (a) the delayed party:
(i) gives the other party written notice of such cause promptly, and in any
event within fifteen (15) days of discovery thereof, and (ii) uses commercially
reasonable efforts to correct such failure or delay in its performance, and
(b) the delayed party's time for performance or cure under this Agreement shall
be extended for a period equal to the duration of the cause or sixty (60) days,
whichever is less. The party against whom this section is invoked shall have the
right to terminate the affected installments under any purchase order.
Notwithstanding, should McDATA be the party claiming the force majeure event,
McDATA shall be liable for any applicable cancellation charges as set forth in
Section 14.4 (Inventory Indemnification). This force majeure provision may not
be invoked for failure or inability to make a payment under this Agreement.

        18.4 Amendment. No provision of this Agreement will be deemed amended or
modified by either party, unless such amendment or modification is made in
writing and signed by authorized representatives of both parties.

        18.5 Non-Assignment; No Third-Party Rights. Neither party may assign
this Agreement or any of its rights or obligations hereunder without the other
party's prior written consent, which shall not be unreasonably withheld or
delayed. In the event of such an assignment, the assignor must provide written
notice of its intent to assign and the assignee must agree in writing to be
bound by the terms and conditions of this Agreement. Any assignment in violation
of the foregoing restrictions shall be null and void. This Agreement shall bind
and inure to the benefit of the successors and permitted assigns of the parties
hereto. This Agreement is for the sole and exclusive benefit of the parties
hereto and not for the benefit of any third parties, and nothing in this
Agreement shall be construed as giving any rights to any person not a party
hereto.

        18.6 Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a proper authority having jurisdiction over this
Agreement, such provision shall be deemed null and void and the remaining
provisions of this Agreement shall remain in full force and effect. The parties
shall

23

--------------------------------------------------------------------------------


substitute for the affected provision an enforceable provision that approximates
the intent and economic effect of the affected provision.

        18.7 Further Assurances. The parties agree to execute, acknowledge and
deliver such further instruments, and to do all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

        18.8 Attorney's Fees. If any litigation arises between the parties in
connection with this Agreement, the prevailing party will be entitled to recover
reasonable attorneys' fees, costs and expenses from the other party.

        18.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado excluding its choice of law
provisions. Any action brought in connection with this Agreement may be brought
in the state or federal courts of Colorado. In any such action, SSCI submits to
the personal jurisdiction of such courts. The United Nations Convention on
Contracts for the International Sale of Goods (CISG) is specifically excluded
and shall not be applicable to any transaction contemplated herein.

        18.10  Entire Agreement. This Agreement, together with any applicable
appendices, constitutes the entire Agreement between McDATA and SSCI relating to
the subject matter of this Agreement. This Agreement supersedes the previous
Manufacturing and Purchase Agreement dated 12/14/01 This Agreement takes
precedence over any pre-printed terms and conditions on invoices, purchase
orders, acknowledgements, or other forms used by the parties in carrying out the
terms and conditions of this Agreement.

        18.11  Right to Audit. McDATA reserves the right to have access to such
SSCI records for McDATA invoices, supplier purchase orders and any other
applicable documentation of cost and expenses incurred by SSCI in performance of
this Agreement, for purpose of audit and verification. Such audits may be
performed by McDATA or by an independent auditor selected by McDATA during
normal business hours and upon reasonable notice, for so long as such records
are required to be retained. SSCI will retain such records for [***]([***])
years or as required by law. Further, McDATA reserves the right to audit SSCI
and/or SSCI's facilities at any time upon reasonable notice, to ensure SSCI's
compliance with this Agreement. McDATA shall ensure that any auditor performing
audit duties, whether McDATA personnel or an independent auditor selected by
McDATA, shall first have entered into SSCI's confidentiality agreement.

        18.12  Counterparts. This Agreement shall be executed upon the affixed
signatures of both Parties' duly authorized representatives. Three (3) original
copies shall be executed and be retained by the following: one (1) original
remains with McDATA, one (1) with SSCI Plant in Fountain, CO, and one (1) copy
sent to SSCI Contract Department in Huntsville, AL.

        18.13  Waiver. No waiver of any right or remedy on one occasion by
either party shall be deemed a waiver of such right or remedy on any other
occasion.

24

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.15.2

